Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 04/12/2019 was received and is being considered by the examiner.

Drawings
The drawings submitted on 04/12/2019 were received and are approved by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the power switch" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the end panel" in line 4, 5, and 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 203555163U) in view of Liu (CN 2013204454998, U.S. 9526273 used for translation).

With respect to claim 1, Xu discloses in Fig. 1 and Fig. 2 a battery stick (20 battery assembly) for the oval shaped electronic cigarette, which can be connected with a vaporizer (10 
a rod shaped housing (21 battery case) with an oval-shaped cross section, 
a control circuit (25 circuit board), and 
a power button (23) which are all accommodated in the housing (Fig. 2), wherein the housing has:
an open end and a closed end (using battery end cap 28) (Fig. 2),
an engagement portion (26 metal sleeve) for fixed connection (261 thread) with the vaporizer (10) arranged on an inner wall of the housing (21) proximal to an open end (Fig. 3, [0027]), 
a first button hole (215) from which the power button (23) can protrude (Fig. 3), and
a mounting frame (24 circuit board bracket) fitted inside the housing,
wherein the mounting frame (24) comprises a circuit section for mounting the control circuit board (25) ([0025]),
the circuit section of the mounting frame (24) being arranged at one side of the control circuit board (25) with a frame side plate (241 notch) having the same (cylindrical) curvature ([0025]) as the inner wall of the housing (21) ([0026]), and
an outer border of the mounting frame (24) is arranged with positive and negative electrodes (41, 42) (Fig. 3),
wherein the control circuit board (25) is arranged with a press-type power switch (252) and the power button (23) is arranged on the power switch (252) in the first button hole (215) ([0026]), and

Xu does not disclose that the mounting frame further comprises a battery section for mounting the battery.
Liu discloses an electronic cigarette comprising an outer sleeve (housing) ([abstract]) and teaches that the mounting frame (2 bracket) has a battery slot (22) for mounting the battery (Fig. 7). Liu further teaches that this slot helps hold the battery firmly within the frame ([0022]). 
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to include a battery slot as taught by Liu in the mounting frame disclosed by Xu in order to hold the battery firmly in the frame. 

With respect to claim 3, Xu discloses a snap fit structure (262 cylindrical body) provided between the frame side plate (241) and the wedge part (264) to enable a fixed connection there between. 


    PNG
    media_image1.png
    469
    275
    media_image1.png
    Greyscale
With respects to claim 5 and 6, Xu discloses a mounting frame (24) and that two sides of the control circuit board (25) are retained and mounted on the circuit section of the mounting frame (24) ([0025]), but does not disclose that the mounting frame comprises four rectangle boarders, in which two long borders are located at an outer wall of the battery section that retain two sides of the control circuit and are formed with a curvature such that the two long borders can abut tightly against the inner wall of the housing, and two short boarders, including an outer border and an inner border, that are oval-shaped flat plates disposed at two inner ends of the housing, and a baffle plate having a cut-out being arranged between the circuit sections and the battery section which holds the other two sides of the control circuit board. 
Liu discloses an electronic cigarette comprising an outer sleeve (housing) ([abstract]) and teaches in Fig. 7 that the mounting frame (2 bracket) is made of two long borders (main body 21) located at the outer wall of the battery section (22) and are formed with a curvature such that the two long borders can abut tightly against the inner wall of the housing, and two short boarders, (21 and 23), including an inner and outer border, that are oval-shaped flat plates disposed at two 
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to modify the mounting bracket disclosed by Xu with the long borders that support two sides of the control circuit,  short borders, flat end plates, and baffle plate that supports the other two sides of the control circuit taught by Liu in order to ensure that the battery is secured well inside the frame while maintaining necessary electrical connections, and that the mounting frame is secure inside the housing. 

With respect to claim 8, Xu discloses that the engagement portion (261 thread) comprises a male snap or groove (261) for connection with an outer wall of a connecting end of the vaporizer (10), and that the male snap or groove (261) is arranged on the inner wall of the housing (21) ([0027]). In this case, the male snap or groove (261) is on the metal plate (26) which is located on the housing (21) ([0027]).


Claims 2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 203555163U) in view of Liu (CN 2013204454998, U.S. 9526273 used for translation) as applied to claims 1, 3-6, and 8 above, and further in view of Huang (U.S. 20150357608).

With respect to claim 2, modified Xu discloses an oval-shaped end plate (266 flange) is arranged vertically at the wedge part (264) on the side proximal to the open end of the housing (21), wherein the end panel (264) is further provided with one electrode through hole (268), through which an electrode can pass, and the end panel (264) tightly abuts against the outer border of the mounting frame (24). Xu does not disclose a second through hole for the second electrode. 
Huang discloses a battery for an electronic cigarette ([abstract]) and teaches multiple through holes (in this case 4) provided on an end-plate (4 base) ([0009]). Huang further teaches that these through holes are for multiple electrodes (ports) ([0009]).
It would have been obvious for one having ordinary skill in the arts to include two through holes as taught by Huang in the end plate disclosed by modified Xu in order to accompany the number of electrodes passing through that particular end piece.

With respect to claim 9, modified Xu discloses a charging feature on the electronic cigarette ([0023]), but does not disclose the charging feature is at the closed end of the housing, or that the housing is provided with a USB through hole, circuit board, and interface through which the apparatus can be charged. 
Huang discloses a battery for an electronic cigarette ([abstract]) and teaches in Fig. 4 of a charging port (6) at the bottom (closed end) of the electronic cigarette and that the charging port can be a USB interface ([0026]). It is well known that a USB interface would necessarily include the circuit board for the USB, the hole for the USB port, and the port itself. 


	With respect to claim 10, Xu discloses electrodes (27 and 29) within the housing (21), but does not disclose that the electrodes are elastic and stretchable electrodes.
	Huang discloses a battery for an electronic cigarette ([abstract]) and teaches that the electrodes are elastic metal terminals ([0025]). Huang further teaches that these elastic electrodes possess good conductivity and low contact resistance ([0025]).
	It would have been obvious for one having ordinary skill in the art at the time that the application was filed to ensure that the electrodes disclosed by Xu were elastic and stretchable as taught by Huang in order to ensure the electrodes function properly within the battery. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 203555163U) in view of Liu (CN 2013204454998, U.S. 9526273 used for translation) as applied to claims 1, 3-6, and 8 above, and further in view of Weng et al. (CN 103682203).

With respect to claim 7, Xu discloses in Fig. 3 a mounting frame (24) with a circuit section that defines a second button whole (245) on mounting frame (24) which has the same curvature as the inner wall of housing (21) as presented above, wherein a protruding ring (lip of 245) protrudes upwards is arranged at a circumferential edge of the second button hole (245) and the protruding ring (lip of 245) is mounted in the first button hole (215), wherein the power button (23) is arranged at its bottom with a shoulder for preventing the power button (23) from 
Weng discloses battery assembly for an electronic cigarette with a button ([0002]) and teaches the detachable button (100) has a base (120). Weng further teaches that the base (120) allows the button (100) to be installed with either end of the base (120) being tightly abutted against the press-switch ([0045]). Applicant is reminded of In re Dulberg, or that in the case were it would be considered desirable for any reason, it would be obvious to make button (100) separable from its base (120), in which case base (120) would be the detachable from mounting frame (24) (MPEP 2144.04 V C).
It would have been obvious for one having ordinary skill in the art to include the detachable base taught by Weng in the circuit section of the mounting frame disclosed by Xu in order to ensure the power button tightly abuts the press-switch to ensure the battery can power on and off properly. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 4, modified Xu discloses a snap fit structure (262) provided between the frame side plate (241) and the wedge part (264) to enable a fixed connection there between, and a wedge part (264) as set forth in above, but does not disclose that the frame side 
Neither Liu, Huang, Weng nor other relevant art contain the specific structural elements denoted in claim 4 of the instant application, therefore the subject matter is deemed allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727